Citation Nr: 1003784	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-24 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for erectile dysfunction, due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
September 1954 to December 1957.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As support for his claim, the Veteran testified at a formal 
Decision Review Officer hearing at the RO in June 2009.  

FINDINGS OF FACT

1.  The Veteran received VA medical treatment for symptoms of 
a prostate disorder.  The VA Outpatient Clinic in Ft. Myers, 
Florida conducted a prostate biopsy, which found a Gleason 
score of 8.  A final specimen of his prostate at a July 2004 
radical prostatectomy by a private provider, Dr. B.S., showed 
a lower Gleason score of 6.  Subsequent to that 
prostatectomy, he developed erectile dysfunction.  

2.  Despite the Veteran's contention of a delay in VA 
treatment, especially in obtaining a prostate biopsy, there 
is no competent evidence that a sooner diagnosis would have 
changed the outcome in this patient.  Also, there is no 
competent evidence that VA biopsy results were inaccurate, 
especially with respect to providing a higher Gleason score 
(8) prior to the operation than the Gleason score (6) private 
testing revealed after his private prostatectomy.  

3.  There is no competent evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by any of the VA care providers in 
the treatment preceding or following the prostatectomy.  

4.  There is no indication, let alone contention, that the 
nature and severity of his erectile dysfunction was an event 
not reasonably foreseeable by his VA treatment providers.  
Erectile dysfunction commonly occurs after the prostatectomy 
surgery he underwent.

CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for the 
Veteran's erectile dysfunction.  38 U.S.C.A. §§ 1151, 5107 
(West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.361 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the 
defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran, 
particularly with respect to the elements of a § 1151 claim.  
Although it was undated, this notice preceded the initial 
adjudication of his claim in the November 2006 rating 
decision on appeal.  This letter informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
And as for the Dingess requirements, since the Board is 
denying his claim for service connection by means of § 1151 
compensation, the downstream disability rating and effective 
date elements of this claim are ultimately moot.  So not 
providing notice concerning these downstream elements of the 
claim is non-prejudicial, i.e., harmless error.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  See also 38 C.F.R. 
§ 20.1102 (2009).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran submitted private treatment records, 
personal statements and personal hearing testimony.  The RO 
obtained his VA treatment records and arranged for two VA 
compensation examinations for a medical opinion concerning 
his § 1151 claim, in November 2006 and August 2009.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board is therefore 
satisfied that VA has provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis- Entitlement to Compensation Pursuant to 38 
U.S.C.A. § 1151 for Erectile Dysfunction due to VA Medical 
Treatment

The Veteran contends he is entitled to § 1151 compensation 
because his erectile dysfunction could have been avoided or 
averted through proper VA treatment.  Specifically, he 
asserts his VA providers delayed a prostate biopsy for 
several months and then told him inaccurate results, stating 
a higher Gleason score (4+4=8) than private testing later 
revealed (Gleason score of 3+3=6).  Relying on these 
allegedly inaccurate results that showed a more aggressive 
prostate cancer than he actually had, a VA treating urologist 
then allegedly urged him to undergo a radical prostatectomy 
as soon as possible.  In essence, he detrimentally relied 
upon inaccurate VA test results and this VA physician's 
inaccurate recommendation.  Consequently, the Veteran and his 
private physician pursued a radical prostatectomy, and he 
then developed ED as a result.  He would have pursued 
radiation therapy if he had not relied on the purportedly 
inaccurate VA biopsy test results, which indicated a more 
aggressive cancer than he had.  In this way, he would not 
have faced erectile dysfunction after a prostatectomy, 
because he would not have chosen a prostatectomy for a less 
severe form of prostate cancer.  So, he claims that had his 
VA physicians accurately and timely assessed the severity and 
nature of his prostate cancer, the prostatectomy and its side 
effect of erectile dysfunction could have been averted and 
the appropriate corrective action taken.  

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected.  See 38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361(a) (2009).

For claims, as here, filed on or after October 1, 1997, the 
Veteran must show that the VA treatment in question resulted 
in additional disability and further, that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
the disability was an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 
(Dec. 31, 1997).

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to his 
condition after such treatment, examination or program 
has stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the Veteran's 
additional disability.  If it is shown merely that a claimant 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation.  See 38 C.F.R. § 3.361(c)(1).

Furthermore, the proximate cause of the disability claimed 
must be the event that directly caused it, as distinguished 
from a remote contributing cause.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment or other instance of fault proximately caused the 
additional disability, it must be shown either that VA failed 
to exercise the degree of care expected by a reasonable 
treatment provider, or furnished the medical treatment at 
issue without the Veteran's informed consent.  See 38 C.F.R. 
§ 3.361(d)(1).  

Proximate cause may also be established where the Veteran's 
additional disability was an event not reasonably foreseeable 
- to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider the type of risk that a reasonable health 
care provider would have disclosed as part of the procedures 
for informed consent (in accordance with 38 C.F.R. § 17.32).  
See 38 C.F.R. § 3.361(d)(2).

Turning to the relevant facts of this case, VA treatment 
records show the Veteran was being treated at the Fort Meyers 
VA outpatient clinic for prostate problems in 2003.  During 
this time, he had intermittent elevated PSA levels, with a 
reported history of elevated PSA dating back to 1999.  He 
began to request a prostate biopsy from VA providers as early 
as September 2003.  The reasons are unclear, but the biopsy 
was delayed until April 2004, when it was finally performed 
at the VA outpatient clinic.  The biopsy was performed in May 
2004, revealing a Gleason score of 4+4=8.  The same treatment 
record, date in May 2004, also records that a VA urologist 
discussed with the Veteran the pathology findings, "all 
treatment options," but that the Veteran personally 
requested a radical prostatectomy.  

A June 2004 private treatment record by Dr. B.S., shows that 
informed consent was obtained prior to his operation.  Dr. 
B.S. remarked that the Veteran and his wife "have researched 
these treatment options at length and have already decided to 
proceed with radical retropubic prostatectomy."  Dr. B.S. 
added that "[t]he risks were reviewed at length," including 
"impotence."  "The patient and his wife understand these 
and agree to proceed."  In July 2004, prior to the surgery, 
Dr. B.S. noted that the Veteran had already discussed all 
treatment options at the VA clinic, including observation, 
prostate brachytherapy, external beam radiotherapy, radical 
prostatectomy, chemotherapy, hormonal therapy, or 
cryosurgical ablation.  However, Dr. B.S. remarked that the 
Veteran and his wife "were adamant that a lymphadenectomy be 
performed, and this is certainly reasonable with Gleason 
score 8 disease."

Dr. B.S. performed a radical retropubic prostatectomy with 
bilateral pelvic lymphadenectomy in July 2004.  After this 
operation, a final specimen of his prostate showed a lower 
Gleason score 3+3=6 for his adenocarcinoma.

Shortly thereafter, he was diagnosed with ED, confirmed by 
October 2004 and March 2005 VA treatment records, as well as 
December 2004 and December 2005 private treatment records by 
Dr. B.S.

There is no evidence suggesting the Veteran was not duly 
informed of any treatment in question and of its possible 
consequences and complications, at least by VA providers, so 
that is not at issue.  At the outset, the August 2009 VA 
examiner indicated informed consent was provided, stating 
that "...his procedure was carried out after a good 
explanation of available choices.  

Concerning this, after a VA prostate biopsy was performed in 
May 2004, revealing a Gleason score of 4+4=8, there are no VA 
treatment records that might confirm the Veteran's contention 
that a VA physician strongly pressured the Veteran to undergo 
a radical prostatectomy.  To the contrary, his VA treatment 
records only show that the Veteran personally requested a 
radical prostatectomy and was then recommended for evaluation 
for surgery.  But, by the next month, he had already informed 
his VA treating urologist that he would undergo radical 
prostatectomy with a local private physician.  The medical 
records do not confirm that any VA physician coerced him into 
undergoing a prostatectomy operation.  His private treatment 
records also show the Veteran independently formed his 
decision to seek a private prostatectomy.  

Resolution of the Veteran's § 1151 claim, therefore, requires 
consideration of whether he has additional disability as a 
result of VA care or treatment, and if so, whether his VA 
care providers failed to exercise proper care in their 
treatment and management of him.  

In applying the criteria for the benefit sought to the 
circumstances of this case at hand, the provisions for 
compensation pursuant to 38 U.S.C.A. § 1151 first require 
evidence that additional disability was manifested after VA 
treatment was rendered.  Provided this is established, the 
analysis then turns to closer examination of the question of 
causation.

It is clear the Veteran has additional disability, as 
evidenced by his repeated findings and treatment for erectile 
dysfunction, in the VA and private medical records 
documenting his treatment following the prostatectomy.  The 
Board therefore does not dispute the fact that he manifested 
additional disability - i.e., development of erectile 
dysfunction as a residual of his prostatectomy - after VA 
treatment was rendered.  Still, the additional requirements 
for causation are not met.  

Concerning actual causation, it is not enough to merely show 
additional disability involving the erectile dysfunction 
after the provision of VA treatment preceding, during, 
or following the prostatectomy.  Rather, it must be 
established that the VA medical treatment rendered resulted 
in this additional disability.  And, again, if instead it is 
shown merely that the Veteran received medical care or 
treatment, and has additional disability, that in and of 
itself would not demonstrate actual causation.  See 38 C.F.R. 
§ 3.361(c)(1).  And in this critical respect, his claim is 
clearly deficient.  

The November 2006 VA examiner's opinion provides highly 
probative evidence against this proposition that the Veteran 
suffered additional disability due to, or as a result of, 
the VA treatment in question.  The November 2006 VA examiner 
provides competent evidence discounting the notion that any 
delay in VA treatment or perceived inaccuracy in the biopsy 
test's Gleason score established actual causation for the 
Veteran's additional disability of erectile dysfunction.  
Specifically, the examiner stated that "[the Veteran's] 
erectile dysfunction and urinary symptoms are from 
prostatectomy, which are common after this surgery..."  
Moreover, "[h]is Gleason score was 8, which is an aggressive 
cancer.  There was a delay of 9 months in getting a prostate 
biopsy.  The surgery and erectile dysfunction are less likely 
as not a result of this delay in diagnosis of the prostate 
cancer."  In the latter regard, the examiner reasoned 
"[t]here is no evidence that a sooner diagnosis would have 
changed this outcome in this patient."

Unfortunately for his claim, the Veteran has failed to 
provide competent evidence substantiating his contention that 
the May 2004 VA biopsy report's Gleason score of 8 was 
inaccurate or flawed.  He is certainly competent, as a 
layman, to comment on items within the perception of his five 
senses, such as the fact that he suffered impotence following 
the surgery.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); and 38 C.F.R. § 3.159(a)(2).  On the other hand, he 
is not competent to establish the accuracy of a VA biopsy 
test nor attribute his impotence to such supposedly flawed 
lab results.  So, this necessarily requires competent medical 
evidence.  And here there is none supporting the notion of 
actual causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
So there is simply no competent evidence indicating that his 
VA treatment, or even the claimed lack of proper treatment, 
actually caused any additional disability, especially the ED.  
Instead, it appears by all accounts this was merely an 
eventuality of his prostate cancer treatment, albeit 
unfortunate, which would ultimately have been required 
regardless of being treated by VA physicians or elsewhere.

There is also no competent evidence of record establishing 
any medical care provided by the VA proximately caused the 
Veteran additional disability.  That is, there is no 
competent evidence showing proximate causation between the 
erectile dysfunction and any alleged lack of proper treatment 
by VA, including delays in treatment and alleged inaccuracies 
in the Gleason score on the May 2004 biopsy.  See 38 C.F.R. § 
3.361(d)(1).  To that end, there are simply no medical 
records indicating there was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing any of the medical 
treatment at issue.  There is only his unsubstantiated 
allegation.  In short, he has not shown that VA failed to 
exercise the degree of care expected by a reasonable 
treatment provider.  

To the contrary, the evidence of record weighs against the 
Veteran's claim of negligence by VA.  The August 2009 VA 
examiner concluded that "[i]t is not at all likely that the 
Ft. Myers VA Outpatient Clinic showing Gleason score of 
4+4=8, considering post-surgical dissection of showing 
Gleason score of 3+3=6, is evidence of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault in the providing of care."  The VA 
examiner reasoned that after seeing a result of Gleason score 
of 8, appropriate surgery was done with proper indication, in 
the best interest of the Veteran.  Furthermore, the examiner 
concluded that "[i]t is not likely that the Veteran's 
erectile dysfunction was caused by the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault in the providing of care by the Ft. 
Myers VA outpatient Clinic."
Thus, the examiner's opinion provides highly probative 
evidence against the possibility of proximate causation, and 
ultimately, the Veteran's claim.

Importantly, the examination report shows the commenting 
physician reviewed the claims file for the pertinent medical 
and other history, including the records of the treatment 
at issue, and the opinion is supported by sound rationale.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the Veteran's 
position).  There is no medical evidence refuting this 
opinion.

There is also no basis for establishing proximate causation 
by VA treatment by showing the Veteran's additional 
disability was an event not reasonably foreseeable, as he 
does not even contend this, nor does any competent evidence 
substantiate this notion.  See 38 C.F.R. § 3.361(d)(2).  That 
is, there is no indication the nature and severity of his 
erectile dysfunction was an event not reasonably foreseeable 
by his VA treatment providers.  The November 2006 VA opinion 
finds otherwise, noting that erectile dysfunction and urinary 
symptoms are common for his prostatectomy surgery.  

The Veteran also commented in his September 2009 statement on 
what his private urologist allegedly told him regarding 
interpretation of the VA biopsy results.  The Board does not 
find this statement by the Veteran to amount to competent 
evidence.  "[T]he connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

The Board thus concludes that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
his erectile dysfunction as result of VA medical treatment.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.

ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for erectile dysfunction is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


